Citation Nr: 1135793	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-11 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic right knee disorder to include injury residuals, tricompartmental degenerative joint disease, osteoarthritis, and gout.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from May 1983 to October 1983 and from June 1988 to March 1993.  He had additional duty with both the Army Reserve and the Louisiana Air National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) which denied service connection for right knee gout.  In May 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In August 2007, the Veteran submitted a claim for a chronic left knee disorder to include injury residuals.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


REMAND

The Veteran asserts that service connection for a chronic right knee disorder is warranted as he initially sustained a chronic right knee injury during active service and underwent multiple post-service right knee surgeries.  In his August 2007 Veteran's Application for Compensation or Pension (VA Form 21-526) and at the May 2011 hearing on appeal, the Veteran advanced that he had initially injured his right knee while running an obstacle course at Aberdeen, Maryland, Proving Grounds in 1983.  He reported that he had been treated at the Proving Ground's Army Medical Center for approximately a week.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In support of his claim for service connection, the Veteran submitted a photocopy of a March 1987 Louisiana Air National Guard Physical Profile Serial Report which conveys that the Veteran had been placed on restricted duty "due to knee problems."  The service treatment record does not indicate either the nature of the Veteran's "knee problems" or whether the knee disability was incurred during a period of active duty, active duty for training, or inactive duty for training.  On remand, attempts should be made to obtain the Veteran's service personnel records and additional service treatment records.  

A February 2006 VA treatment record states that the Veteran reported undergoing right knee surgery in approximately 1986 and again in approximately 2004.  At the May 2011 hearing on appeal, the Veteran testified that he had received significant post-service VA and private right knee treatment including that provided at Tulane Sports Medicine in 2000.  Complete clinical documentation of the cited private treatment and VA clinical documentation dated after May 25, 2011, is not of record.  

VA should obtain all relevant military, VA, and private documentation which could potentially be helpful in resolving the Veteran's claim.  The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2010).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  When a veteran identifies clinical treatment associated with specific military facilities, VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

The Veteran has not been afforded a VA joints examination which addresses the right knee.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center (NPRC), the Louisiana Air National Guard, and any other appropriate agency and request copies of the Veteran's service personnel records and service treatment records.  The Veteran reports that he served with the Army Reserve from 1983 to 1984, with the Louisiana Air National Guard from 1984 to 1988, and his DD214 shows active duty with the Air Force from 1988 to 1993.   All material produced by the requested search should be incorporated into the record.  If no records are located, a written statement to that effect should be incorporated into the claims file.  The Veteran should also be notified pursuant to the provisions of 38 C.F.R. § 3.159(e) (2010).  

2.  Contact the NPRC and/or the appropriate service entity and request that a search for records of inpatient and outpatient treatment of the Veteran in 1983 at the Aberdeen, Maryland, Proving Grounds, Army medical facility be conducted.  All material produced by the requested search should be incorporated into the record.  If no records are located, a written statement to that effect should be incorporated into the claims file. The Veteran should also be notified pursuant to the provisions of 38 C.F.R. § 3.159(e) (2010).  

3.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic right knee disorder, including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact the Tulane Sports Medicine and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

4.  Associate with the claims folders all relevant VA clinical documentation pertaining to treatment of the Veteran after May 25, 2011.  

5.  After all of the above development is complete, schedule the Veteran for a VA joints examination to accurately determine both the nature and etiology of the Veteran's chronic right knee disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified right knee disorder had its onset during active service; is etiologically related to his credible reports of an in-service 1983 knee injury; or is otherwise related to active service.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner is requested to provide a detailed rationale for all stated opinions. 

6.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.  

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

